

Exhibit 10.2
STOCK OPTION GRANT AGREEMENT


THIS AGREEMENT (the “Agreement”) is made as of this ____ day of ______, _____,
between Caesars Interactive Entertainment, Inc. (fka Harrah's Interactive
Entertainment, Inc.) (the “Company”) and _________ (the “Participant”).
WHEREAS, the Company has adopted and maintains the Caesar’s Interactive
Entertainment, Inc. Amended and Restated Management Equity Incentive Plan (the
“Plan”) to promote the interests of the Company and its Affiliates and
Stockholders by providing the Company’s key employees and others with an
appropriate incentive to encourage them to continue in the employ of and provide
services for the Company or its Affiliates and to improve the growth and
profitability of the Company;
WHEREAS, the Plan provides for the Grant to Participants of Options to purchase
Shares.
NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:
1.        Grant of Options. Pursuant to, and subject to, the terms and
conditions set forth herein and in the Plan, the Company hereby grants to the
Participant an Option as set forth on the signature page hereto.
2.        Grant Date. The Grant Date of the Option hereby granted is _______,
_____.
3.        Incorporation of Plan. All terms, conditions and restrictions of the
Plan are incorporated herein and made part hereof as if stated herein. If there
is any conflict between the terms and conditions of the Plan and this Agreement,
the terms and conditions of this Agreement, as interpreted by the Committee,
shall govern. All capitalized terms used and not defined herein shall have the
meaning given to such terms in the Plan.
4.        Exercise Price. The exercise price of each Share underlying the Option
hereby granted is set forth on the signature page hereto.
5.        Construction of Agreement. Any provision of this Agreement (or portion
thereof) which is deemed invalid, illegal or unenforceable in any jurisdiction
shall, as to that jurisdiction and subject to this section, be ineffective to
the extent of such invalidity, illegality or unenforceability, without affecting
in any way the remaining provisions thereof in such jurisdiction or rendering
that or any other provisions of this Agreement invalid, illegal, or
unenforceable in any other jurisdiction. If any covenant should be deemed
invalid, illegal or unenforceable because its scope is considered excessive,
such covenant shall be modified so that the scope of the covenant is reduced
only to the minimum extent necessary to render the modified covenant valid,
legal and enforceable. No waiver of any provision or violation of this Agreement
by the Company shall be implied by the Company’s forbearance or failure to take
action. This Agreement is intended to comply with Section 409A of the Code and
any guidance issued thereunder and shall be interpreted, operated and
administered by the Committee accordingly.

1



--------------------------------------------------------------------------------



6.        Delays or Omissions. No delay or omission to exercise any right, power
or remedy accruing to any party hereto upon any breach or default of any party
under this Agreement, shall impair any such right, power or remedy of such party
nor shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of or in any similar breach or default thereafter
occurring nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring. Any
waiver, permit, consent or approval of any kind or character on the part of any
party of any breach or default under this Agreement, or any waiver on the part
of any party or any provisions or conditions of this Agreement, shall be in
writing and shall be effective only to the extent specifically set forth in such
writing.
7.        Limitation on Transfer. The Option shall be exercisable only by the
Participant or the Participant’s Permitted Transferee(s), as determined in
accordance with the terms of the Plan (including without limitation the
requirement that the Participant obtain the prior written approval by the
Committee of any proposed Transfer to a Permitted Transferee during the lifetime
of the Participant). Each Permitted Transferee shall be subject to all the
restrictions, obligations, and responsibilities as apply to the Participant
under the Plan, the Management Investors Rights Agreement and this Stock Option
Grant Agreement and shall be entitled to all the rights of the Participant under
the Plan, provided that in respect of any Permitted Transferee which is a trust
or custodianship, the Option shall become exercisable and/or expire based on the
Employment and termination of Employment of the Participant. All Shares obtained
pursuant to the Option granted herein shall not be transferred except as
provided in the Plan and, where applicable, the Management Investor Rights
Agreement.
8.        No Special Employment Rights. Nothing contained in the Plan shall
confer upon the Participant any right with respect to the continuation of
Employment or interfere in any way with the right of the Company or an
Affiliate, subject to the terms of any separate Employment agreement to the
contrary, at any time to terminate such Employment or to increase or decrease
the compensation of the Participant from the rate in existence at the time of
the grant of the Option.
9.        Participant’s Undertaking and Consents. The Participant hereby agrees
to take whatever reasonable additional actions and execute whatever additional
documents the Company may in its reasonable, good faith judgment deem necessary
or advisable in order to carry out or effect one or more of the obligations or
restrictions imposed on the Participant pursuant to the express provisions of
this Stock Option Grant Agreement and the Plan (it being understood that such
additional actions and documents shall not in any way expand such obligations or
restrictions). The Participant hereby consents to the collection, retention,
use, processing and transfer of the Participant’s personal data by the Company
and any of its Affiliates, any administrator of the Plan, the Company’s
registrars or brokers for the purposes of implementing and operating the Plan.
10.        Integration. This Agreement, and the other documents referred to
herein or delivered pursuant hereto which form a part hereof contain the entire
understanding of the parties with respect to its subject matter. There are no
restrictions, agreements, promises, representations, warranties, covenants or
undertakings with respect to the subject matter hereof other than those
expressly set forth herein and in the Plan. This Agreement, including without
limitation the Plan, supersedes all prior agreements and understandings between
the parties with respect to its subject

2



--------------------------------------------------------------------------------



matter, except to the extent of any conflict between the provisions hereof and
an employment agreement effective on the date hereof.
11.        Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.
12.        Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware without regard to
the provisions governing conflict of laws.
13.        Participant Acknowledgment. The Participant hereby acknowledges
receipt of a copy of the Plan. The Participant hereby acknowledges that all
decisions, determinations and interpretations of the Committee in respect of the
Plan, this Agreement and the Option shall be final and conclusive. The
Participant further acknowledges that, prior to the occurrence of an Initial
Public Offering, no exercise of the Option or any portion thereof shall be
effective unless and until the Participant has executed the Management Investor
Rights Agreement and the Participant hereby agrees to be bound thereby.
*       *      *      *      *

3



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its duly authorized officer and said Participant has hereunto signed this
Agreement on his own behalf, thereby representing that he has carefully read and
understands this Agreement, the Plan and the Management Investor Rights
Agreement as of the day and year first written above.


CAESARS INTERACTIVE ENTERTAINMENT, INC.



_______________________________________________
By:     Mitch Garber                    
Title:     CEO                        






PARTICIPANT




________________________________________
[Name]


Number of Shares subject to Option:
 
____
Exercise Price for Option:
 
$_______ per Share


4



--------------------------------------------------------------------------------



Vesting Schedule:
 
Subject to any accelerated vesting of the Shares underlying the Option as
provided in the Plan:
Twenty-five percent (25%) of the Shares underlying the Option shall vest on
September 30, 2018, subject to Participant’s continued Employment through such
vesting date; provided, however, that in the event of a Change in Control prior
to the third anniversary of the Grant Date, the Shares underlying the Option
will vest on the earlier to occur of (a) the third anniversary of the Grant Date
or (b) the first anniversary of the date of the Change in Control, subject to
Participant’s continued Employment through such vesting date.
Twenty-five percent (25%) of the Shares (the “First Performance Tranche”)
underlying the Option shall vest on the date on which the Company’s Adjusted
EBITDA (as defined below) for any twelve (12) month period (measured as of the
end of each calendar quarter) equals or exceeds $315,000,000, as determined by
the Committee (the “First Performance Objective”), subject to Participant’s
continued Employment through such vesting date; provided, however, that in the
event of a Change in Control prior to the date on which the First Performance
Objective is achieved, the vesting of the Shares underlying the First
Performance Tranche of the Option will no longer be subject to the achievement
of the First Performance Objective and will instead vest on the first
anniversary of the date of the Change in Control, subject to Participant’s
continued Employment through such vesting date.
Twenty-five percent (25%) of the Shares (the “Second Performance Tranche”)
underlying the Option shall vest on the date on which the Company’s Adjusted
EBITDA for any twelve (12) month period (measured as of the end of each calendar
quarter) equals or exceeds $350,000,000, as determined by the Committee (the
“Second Performance Objective”), subject to Participant’s continued Employment
through such vesting date; provided, however, that in the event of a Change in
Control prior to the date on which the Second Performance Objective is achieved,
the vesting of the Shares underlying the Second Performance Tranche of the
Option will no longer be subject to the achievement of the Second Performance
Objective and will instead vest on the first anniversary of the date of the
Change in Control, subject to Participant’s continued Employment through such
vesting date.
Twenty-five percent (25%) of the Shares (the “Third Performance Tranche”)
underlying the Option shall vest on the date on which the Company’s Adjusted
EBITDA for any twelve (12) month period (measured as of the end of each calendar
quarter) equals or exceeds $390,000,000, as determined by the Committee (the
“Third Performance Objective”), subject to Participant’s continued Employment
through such vesting date; provided, however, that in the event of a Change in
Control prior to the date on which the Third Performance Objective is achieved,
the vesting of the Shares underlying the Third Performance Tranche of the Option
will no longer be subject to the achievement of the Third Performance Objective
and will instead vest on the first anniversary of the date of the Change in
Control, subject to Participant’s continued Employment through such vesting
date.
“Adjusted EBITDA” shall be defined as the Company’s adjusted consolidated net
income before deductions for interest expense, income tax expense, depreciation
expense, amortization expense for the performance period, computed consistently
with the calculation of Adjusted EBITDA in the quarterly report on Form 10-Q for
the period ended June 30, 2015 of Caesars Acquisition Company. The Administrator
may make adjustments to Adjusted EBITDA in its sole discretion.




5



--------------------------------------------------------------------------------






6

